Name: Commission Regulation (EEC) No 420/83 of 21 February 1983 on arrangements for imports into Benelux of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 / 14 Official Journal of the European Communities 24. 2. 83 COMMISSION REGULATION (EEC) No 420/83 of 21 February 1983 on arrangements for imports into Benelux of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The importation into Benelux of the product- ­ categories originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China into Benelux before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date. 2 . All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits respectively fixed for the year 1982 or 1983 according to the date of shipment of the goods . These quantita ­ tive limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to Benelux from the date of entry into force of this Regu ­ lation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 2007/82 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulation (EEC) No 341 /82 (3) set provisional quantitative limits on imports into certain Community regions, of certain textile products of Chinese origin pending the result of the consulta ­ tions in progress ; Whereas consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for certain products of category 91 for the years 1982 and 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been respectively introduced for the year 1982 or 1983 according to the date of shipment of the goods ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Article 3 Regulation (EEC) No 341 /82 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (') OJ No L 345, 31 . 12. 1979, p. 1 . (2) OJ No L 216, 24. 7. 1982, p . 1 . O OJ No L 44, 16 . 2. 1982, p . 5 . 24. 2. 83 Official Journal of the European Communities No L 51 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 1983 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents China BNL Tonnes 100 105